Citation Nr: 1803461	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heel spurs.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to February 1975.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2010 rating decision of the VA Regional Office (RO) in Columbia, South Carolina (RO).

The Veteran was afforded a videoconference hearing in July 2014 before the undersigned Veterans Law Judge.  The transcript is of record.

The Board remanded this claim in October 2014 for evidentiary development.  The matter is once more before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The medical evidence does not indicate that the Veteran's heels spurs were the result of the Veteran's pre-existing foot disorder being aggravated and thereby worsened beyond its natural progression by an event, disease or illness during active duty service.  Heel spurs were not noted in service.


CONCLUSION OF LAW

The criteria for service connection of heel spurs have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 	

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Compensation and Pension examinations in January 2015 and February 2017.  Both resulted in findings and opinions pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the findings and opinions adequate for their purposes and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, service connection may be granted for disability that is proximately due to, the result of or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's Assertions

The Veteran contends in his statement accompanying his July 2010 notice of disagreement that excessive walking in service caused or aggravated his foot disorder.  The Veteran further contends that his pes planus was a condition existing prior to service; pes planus is essentially the same as plantar fasciitis; and, according to an article cited by the Veteran's representative, heel spurs are caused by plantar fasciitis; therefore, service aggravated the Veterans pre-existing disorder which caused the heel spurs.     

Heel Spurs

The Veteran's service treatment records (STRs) indicate that in his July 1973 enlistment examination he answered "No" for "Foot trouble," "Feet" were checked as abnormal, but the examiner added his note of "pes planus" as being asymptomatic.  The Veteran's January 1975 separation examination checked "Yes" to current or past "Foot trouble," but "Feet" and "Lower extremities" were both checked as "Normal."  STRs do not reveal any treatment of the feet, to include heel spurs.

In June 2008, the Veteran reported that his feet swell when walking.  In December 2009 at Dorn VA, he reported feet pain, especially in his heels and was assessed with feet pain.  X-rays indicated small calcaneal spurs bilaterally at the attachment sites for the plantar fascia.

By March 2010, a physical examination at Dorn VA revealed thin asthenic, painful bi-planar excrescences beneath the first/fourth right-foot metatarsal heads, thick painful toenails and x-rays revealed heel spurs.  He was so assessed.  In June 2010, the Veteran was assessed with dystrophic toenails and plantar and digital clavi (calluses).

February 2013 VA x-rays of both feet revealed no evidence of acute fracture or dislocation; joint spaces maintained without significant arthritic change; no erosive changes or ectopic; minimal calcaneal spurs; and no evidence of pes planus with weight-bearing.

The Veteran presented for an in-person VA foot examination in January 2015, in which the VA examiner noted tenderness to palpation at the bottom of both feet, but no tenderness on the plantar surfaces of the feet.  The January 2015 VA examiner observed that there was evidence of pes planus, although it had not been noted on February 2013 x-rays.  He added that it is most likely that his pes planus had its onset during military service.

Periodic examinations at Dorn VA from 2012 through 2017 indicate a regimen for the Veteran of topical medications and foot-bathing instructions for maintaining his feet.  Additionally in this period, the Veteran had routine high risk diabetic foot examinations, noting general abnormality; nail pathologies on both feet; painful corns and calluses on the right foot; but also normal pulses and  normal sensory responses in both feet.

In February 2017, the Veteran underwent an in-person VA foot examination, in which VA examiner noted pain on the use of both feet, described by the Veteran as burning and tingling.  However, the February 2017 VA examiner also noted that there was no tenderness on the plantar surfaces of either foot.   He further noted that  no degenerative or traumatic arthritis had  been documented  in imaging studies and February 2013 radiographic studies had shown no evidence of pes planus; no evidence of acute fracture or dislocation; joint spaces are maintained without significant arthritic change; no erosive changes or ectopic calcification; and minimal calcaneal spurs.  The Veteran was now using a cane.  The February 2017 VA examiner diagnosed the Veteran with (1) pes planus, very minimal and asymptomatic and (2) diabetic peripheral neuropathy and severe onychomycosis are the etiology of his bilateral foot pain.  

The February 2017 VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  He explained that in the Veteran's July 1973 enlistment examination he answered "No" for "Foot trouble" and the examiner noted "pes planus" as asymptomatic.  The February 2017 VA examiner added that the January 1975 separation examination checked "Yes" to "Foot trouble," but "Feet" and "Lower extremities" were both checked as "Normal."  The February 2017 VA examiner stated that the STRs are silent for any foot-related pathology, specifically pes planus, during active duty, which indicates no foot-related pathology during active duty.   He added that this also indicates no exacerbation of any pre-existent/pre-enlistment foot condition.  

The February 2017 VA examiner further noted that post-discharge VA records and private treatment records are silent for any pes planus-related pathology.  He stated that the Veteran has been followed by the podiatry departments at Columbia VA for dystrophic toenails/onychomycosis and calluses, prompting debridement and issuance of diabetic footwear, but there has been no mention of pes planus deformity and/or related pathology, either by a podiatrist or primary care providers.  The February 2017 VA examiner observed that the Veteran states his foot problem is related to his diabetes and is unaware of a pes planus deformity.  He added that today's physical examination is remarkable for very minimal pes planus, also confirmed by previous imaging of the feet in February 2013, which reported "no evidence of pes planus."

The Veteran's Arguments

Although the Army examiner on the entrance examination made a note of asymptomatic pes planus, there was no x-ray evidence of this disorder in February 2013.  From separation from service up to that date, the record reveals no findings whatsoever of pes planus. The first reference after separation in in the January 2015 VA examination, in which the VA examiner concluded that it most likely had its onset in service, but does not provide an explanation based on the record or his own examination findings.  

The February 2017 VA examiner diagnosed the Veteran with pes planus, very minimal and asymptomatic.  However, although he opined that "the claimed condition" existed before service, the condition itself was not in evidence in service and aggravation of this condition was never reported and treated.  According to the February 2017 VA examiner, the absence of complaints and treatment of any specific foot problems during service not only is itself evidence of no problems, but also of no exacerbation of any pre-existing condition.  Following service, the record does not contain VA or private treatment records for pes planus.  Significantly, no foot pathology was treated during service, heel spurs were never noted during service.

Based on the foregoing, whether or not, as the Veteran's representative has asserted, pes planus (loss of the height of the arch in the foot) is the exact equivalent of plantar fasciitis (the inflammation of the plantar fascia ligament), there is no indication in the clinical record or in the Veteran's reports of the aggravation of any disorder.  Heel spurs, asserted to be the result of aggravation, are not revealed in the record until the December 2009 x-rays, described as "small," and in the February 2013 x-rays, described as "minimal."  Regardless of a further assertion of a correlation of the formation of heels spurs with pes planus, nothing in the record indicates a "deteriorating" pes planus disorder and, in fact, the identification of spurs appears in the record approximately five years before pes planus is first mentioned after separation from service in the January 2015 VA examination. Significantly, as the February 2017 the VA examiner observed, the Veteran believed his foot problem is related to his diabetes and was unaware of a pes planus deformity.


Conclusion 

The Board has carefully reviewed and considered the Veteran's statements accompanying his July 2010 notice of disagreement and July 2010 correspondence.  These have assisted the Board in better understanding the nature and development of the Veteran's disorder.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately the nature of the Veteran's foot disorder, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of explicit indications of worsening signs and symptoms, it must rely on medical findings and opinions to establish the level of the Veteran's current disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

For the reasons stated, and based on the opinion of the February 2017 VA examiner, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to demonstrate that the Veteran's heels spurs are caused by, proximately due to, the result of, or aggravated by an in-service event, disease or illness and, therefore, service connection has not been established.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for heel spurs is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


